DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, directed to claims 1-3, 5-7, and 9-11, in the reply filed on April 8, 2021, is acknowledged.  Claims 4, 8, and 12 are withdrawn as non-elected claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the claims refer to indices describing a circumferential range of the vibration region and in reference to an imaginary circle.  However, the claim limitations do not appear to provide a frame of reference for the direction that the vibration regions should be divided.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0263892 (“Mizukami”) in view of U.S. Patent Pub. 2011/0002485 (“Onishi”).
Claim 1
Mizukami discloses a piezoelectric device comprising: a pressure chamber; a piezoelectric element (piezoelectric element 30); and a diaphragm disposed between the pressure chamber and the piezoelectric element (vibration plate 12), wherein the diaphragm has a crystal plane {110} of a single crystal silicon base (paragraph [0067]), the diaphragm has a vibration region that overlaps the pressure chamber in plan view, the piezoelectric element overlaps the vibration region in plan view (Fig. 4 and 10B).
Mizukami discloses a vibration region with inclination range (paragraphs [0059-0060]) but does not appear to explicitly disclose when the vibration region is divided into a first region from a crystal orientation <-111> to a crystal orientation <1-12>, a second region from the crystal orientation <1-12> to a crystal orientation <1-1-1>, a third region from the crystal orientation <1-1-1> to a crystal orientation <-11-2>, and a fourth region from the crystal orientation <-11-2> to the crystal orientation <-111> in the crystal plane in a peripheral direction, the vibration region is on an inside of an imaginary perfect circle in the second region and the fourth region, and at least some parts of the vibration region are on an outside of the imaginary 
Onishi discloses a piezoelectric actuator with asymmetric vibration regions (paragraph [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated asymmetric vibration regions, such that disclose when the vibration region is divided into a first region from a crystal orientation <-111> to a crystal orientation <1-12>, a second region from the crystal orientation <1-12> to a crystal orientation <1-1-1>, a third region from the crystal orientation <1-1-1> to a crystal orientation <-11-2>, and a fourth region from the crystal orientation <-11-2> to the crystal orientation <-111> in the crystal plane in a peripheral direction, the vibration region is on an inside of an imaginary perfect circle in the second region and the fourth region, and at least some parts of the vibration region are on an outside of the imaginary perfect circle in the first region and the third region if a 48shape of the vibration region is compared with the imaginary perfect circle which has a diameter in a direction of the crystal orientation <-111> and a diameter in a direction of the crystal orientation <1-12> in common with the vibration region, for the purpose of attenuating the pressure levels caused by phase interference within the pressure chambers to achieve the desired ejection profile (Onishi, paragraph [0123]).

Claim 3
Mizukami in view of Onishi disclseos the piezoelectric device according to Claim 1, wherein the shape of the vibration region is point- symmetric with respect to a center of the vibration region in the first region and the third region, and is point- symmetric with respect to the center of the vibration region in the second region and the fourth region (Onishi, Fig. 5).

Claim 5
Mizukami in view of Onishi discloses a liquid discharging head comprising: the piezoelectric device according to Claim 1, wherein a liquid that has filled the pressure chamber is discharged from a nozzle by the piezoelectric element50 vibrating the diaphragm to change a pressure of the pressure chamber (Mizukami, paragraph [0031], liquid chamber).  

Claim 7
Mizukami in view of Onishi discloses a liquid discharging head comprising: the piezoelectric device according to Claim 3, wherein a liquid that has filled the pressure chamber is discharged from a nozzle by the piezoelectric element vibrating the diaphragm to change a pressure of the pressure chamber (Mizukami, paragraph [0031], liquid ejecting by diaphragm deflection).    

Claim 9
Mizukami in view of Onishi discloses a liquid discharging apparatus (Fig. 14) comprising:  51the piezoelectric device according to Claim 1, wherein a liquid that has filled the pressure chamber is discharged from a nozzle by the piezoelectric element vibrating the Mizukami, paragraph [0031], liquid ejecting by diaphragm deflection).    

Claim 11
Mizukami in view of Onishi discloses a liquid discharging apparatus (Fig. 14) comprising: the piezoelectric device according to Claim 3, wherein a liquid that has filled the pressure chamber is discharged from a nozzle by the piezoelectric element vibrating the diaphragm to change a pressure of the pressure chamber (Mizukami, paragraph [0031], liquid ejecting by diaphragm deflection).    

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0263892 (“Mizukami”) in view of U.S. Patent Pub. 2011/0002485 (“Onishi”), further in view of U.S. Patent No. 2,472,691 (“Bond”).
Claim 2
Mizukami in view of Onishi discloses the piezoelectric device according to Claim 1.
Mizukami in view of Onishi discloses an inclination range for the diaphragm  (paragraphs [0059-0060]) does not appear to explicitly disclose wherein the vibration region is on the outside of the imaginary perfect circle in a region of the first region, which ranges from the crystal orientation <-111> to an orientation of 59 degrees toward the crystal orientation <1- 12>, and the vibration region is on the outside of the imaginary perfect circle in a region of the third region, which ranges from the crystal orientation <1-1-1> to an orientation of 59 degrees toward the crystal orientation <-11-2>.  
Bond discloses limiting the crystal orientation to an angle of 59 degrees at an outside range (col. 2, lns 39-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an upper range of 59 degrees, such that wherein the vibration region is on the outside of the imaginary perfect circle in a region of the first region, which ranges from the crystal orientation <-111> to an orientation of 59 degrees toward the crystal orientation <1- 12>, and the vibration region is on the outside of the imaginary perfect circle in a region of the third region, which ranges from the crystal orientation <1-1-1> to an orientation of 59 degrees toward the crystal orientation <-11-2>, for the purpose of minimizing an effect of temperature change (Bond, col. 2, lns 53-61).

Claim 6
Mizukami in view of Onishi, further in view of Bond, discloses a liquid discharging head comprising: the piezoelectric device according to Claim 2, wherein a liquid that has filled the pressure chamber is discharged from a nozzle by the piezoelectric element vibrating the diaphragm to change a pressure of the pressure chamber (Mizukami, paragraph [0031], liquid chamber).    

Claim 10 
Mizukami in view of Onishi, further in view of Bond, discloses a liquid discharging apparatus comprising: the piezoelectric device according to Claim 2, wherein a liquid that has filled the pressure chamber is discharged from a nozzle by the piezoelectric element vibrating the diaphragm to change a pressure of the pressure chamber (Mizukami, paragraph [0031], liquid ejecting by diaphragm deflection).      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853